Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a surgical instrument (and method of use) comprising the recited elements in structural cooperation, including a base body that includes an attachment surface for the adaptor; a surgical tool; an elongated shaft in which one end is connected to the base body and the other end is connected to the surgical tool; driven members that are rotatably provided on the base body and connected with end portions of elongated elements to operate the surgical tool; a housing that covers the driven members; and a first movable member and a second movable member that are provided movably with respect to the housing and the base body, wherein the attachment surface of the base body includes a first guide groove and a second guide groove that slidably receive a first guide rail and a second guide rail provided on the adaptor respectively, and the first and second guide grooves are defined by the base body and the first and second movable members such that groove widths of the first and second guide grooves are variable by moving the first and second movable members with respect to the base body (as recited claims 1, 19, and 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792